Case 8:19-cv-01423-DOC-JDE Document 1 Filed 07/24/19 Page 1 of 10 Page ID #:1




  1 Dirk O. Julander, Bar No. 132313
     doj@jbblaw.com
  2 Catherine A. Close, Bar No. 198549
     cac@jbblaw.com
  3 JULANDER, BROWN & BOLLARD
    9110 Irvine Center Drive
  4 Irvine, California 92618
    Telephone: (949) 477-2100
  5 Facsimile: (949) 477-6355
  6 Attorneys for Plaintiff RODAN
    INDUSTRIES, INC. f.k.a. U.S. SENSOR
  7 CORP.
  8
  9
                           UNITED STATES DISTRICT COURT
 10
           CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
 11
 12
    RODAN INDUSTRIES, INC. f.k.a.                Case No.
 13 U.S. SENSOR CORP., a California
    corporation,
 14                                              COMPLAINT FOR:
                 Plaintiff,
 15                                              1. Breach of Contract;
          vs.                                    2. Contractual Indemnity; and
 16
    LITTELFUSE, INC., a Delaware                 3. Declaratory Relief
 17 corporation,
 18               Defendant,
 19 and BANK OF AMERICA, N.A.
 20               Nominal Defendant.
 21
 22         RODAN INDUSTRIES, INC. f.k.a. U.S. SENSOR CORP. (“Rodan” or
 23 “Plaintiff”) alleges for its Complaint against LITTELFUSE, INC. (“Littelfuse”) and
 24 nominal defendant BANK OF AMERICA, N.A. (“BOA”) as follows:
 25                                        PARTIES
 26         1.    Plaintiff is, and at all relevant times was, a corporation duly organized
 27 and existing under and by virtue of the laws of the State of California with its
 28 registered office in Anaheim, Orange County, California.

                                          COMPLAINT
Case 8:19-cv-01423-DOC-JDE Document 1 Filed 07/24/19 Page 2 of 10 Page ID #:2




  1         2.    Defendant Littelfuse is, and at all relevant times was, a corporation
  2 duly organized and existing under and by virtue of the laws of the State of Delaware
  3 with its principal place of business in Chicago, Illinois.
  4         3.    Nominal defendant BOA is a national banking association duly
  5 organized and existing under and by virtue of the laws of the United States of
  6 America with its headquarters in North Carolina.
  7                             JURISDICTION AND VENUE
  8         4.    This Court has jurisdiction over this matter under 28 U.S.C. Section
  9 1332(a)(l) on the basis of diversity of citizenship, because the amount in controversy
 10 exceeds $75,000.00, the parties are citizens of different states, and there is an actual
 11 controversy between the parties.
 12         5.    Venue is proper in the Central District of California based on the forum
 13 selection clause contained in the agreement which is the subject of this action. That
 14 clause provides, in relevant part (capitalization in original):
 15         ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT
            OF OR BASED UPON THIS AGREEMENT, THE OTHER
 16         TRANSACTION DOCUMENTS OR THE TRANSACTIONS
            CONTEMPLATED HEREBY OR THEREBY MAY BE
 17         INSTITUTED IN THE FEDERAL COURTS OF THE UNITED
            STATES OF AMERICA OR THE COURTS OF THE STATE OF
 18         CALIFORNIA IN EACH CASE LOCATED IN THE COUNTY OF
            ORANGE, AND EACH PARTY IRREVOCABLY SUBMITS TO
 19         THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY
            SUCH SUIT, ACTION OR PROCEEDING. . . . THE PARTIES
 20         IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
            OBJECTION TO THE LAYING OF VENUE OF ANY SUIT,
 21         ACTION OR ANY PROCEEDING IN SUCH COURTS AND
            IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
 22         CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION
            OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
 23         BROUGHT IN AN INCONVENIENT FORUM.
 24                              FACTUAL BACKGROUND
 25         Background Regarding U.S. Sensors
 26         6.    After getting out of the Army in 1966, Roger Dankert embarked on
 27 what would become a life-long career in the thermistor industry. A thermistor (the
 28 name is a combination of thermal and resistor) is a type of resistor whose electrical
                                                 2
                                           COMPLAINT
Case 8:19-cv-01423-DOC-JDE Document 1 Filed 07/24/19 Page 3 of 10 Page ID #:3




  1 resistance is dependent on changes in temperature. Thermistors are widely used in
  2 electronic applications where greater precision within a limited temperature range in
  3 necessary.
  4         7.    Mr. Dankert’s success led him to start companies in 1970 and 1983
  5 manufacturing an extensive line of thermistors and thermistor assemblies. Both
  6 companies were both successfully sold to NYSE listed public companies in 1976
  7 and 1987, respectively.
  8         8.    In 1989 Mr. Dankert founded U.S. Sensor Corp. to build specialty
  9 higher price and higher profit margin sensors and sensor assemblies and sell them
 10 for use in difficult applications where extreme environmental and physical stresses
 11 needed to be withstood. U.S. Sensor manufactured thermistors and probe assemblies
 12 used in the most demanding temperature sensing applications in industries ranging
 13 from automotive, consumer electronics, food handling and processing to medical
 14 electronics, military/defense and aerospace. A mark of its success was achieved
 15 when U.S. Sensor’s quality system was ISO 9001:2008 certified by International
 16 Organization for Standardization (ISO), the world’s largest developer and publisher
 17 of International Standards.
 18         9.    U.S. Sensor used proprietary state-of-the-art processing techniques to
 19 manufacture its products, which became known for their long term reliability and
 20 precision. For example, it was a U.S. Sensor thermistor that helped fix the problems
 21 Boeing was experiencing with fires in the lithium-ion battery packs of its 787 jet
 22 airliners in 2013. In another specific case, U.S. Sensors saved its customer,
 23 Waterpick, over $1,000,000 per year in warranty expenses after it redesigned a
 24 failed product used in swimming pools and spas. U.S. Sensor never had a request for
 25 credit due to a failure of this product. In another case, U.S. Sensor designed a
 26 special sensor for Carrier Corp. when it was having problems with manufacturing
 27 wall thermostats for their air conditioning systems due to too much lag in room
 28 temperature sensing. In all of its products, the company always stressed quality,
                                                3
                                          COMPLAINT
Case 8:19-cv-01423-DOC-JDE Document 1 Filed 07/24/19 Page 4 of 10 Page ID #:4




  1 timeliness and expert customer service. Mr. Dankert also ensured that U.S. Sensor’s
  2 employees were treated with great respect and participated in the company’s success
  3 with generous year-end bonuses.
  4         10.   Beginning in 2015, Littelfuse began courting Mr. Dankert to acquire
  5 U.S. Sensor. The parties failed to reach an agreement when Mr. Dankert terminated
  6 the negotiations with Deepak Nayar, General Manager of the Electronics Business
  7 Unit at Littelfuse and its Senior Vice President. In 2017, Dave Heinzmann,
  8 Littelfuse’s President and CEO, reached out to Mr. Dankert and restarted the
  9 acquisition negotiations. It was important to Mr. Dankert that, if U.S. Sensor was
 10 sold, the buyer would remain true to the company’s values and high standards that
 11 he worked so long and hard to establish.
 12         11.   Mr. Heinzmann convinced Mr. Dankert that Littelfuse shared the same
 13 values and would preserve the character and culture of U.S. Sensors that Mr.
 14 Dankert had fostered. Mr. Dankert eventually agreed and, on or about July 6, 2017,
 15 Littelfuse purchased substantially all of the assets of U.S. Sensor. The purchase
 16 included the name of the company, U.S. Sensor, and as a result the company
 17 thereafter changed its name to Rodan Industries, Inc., Plaintiff in this action.
 18         12.   After the asset purchase, Mr. Dankert stayed on as a consultant until
 19 January 2019 to assist with the transition. Unfortunately, the new regime headed by
 20 Mr. Nayar, did not consult with Mr. Dankert, keeping him in the dark regarding
 21 major issues and ignoring his advice on others. As a result, employees left, customer
 22 satisfaction waned, product quality diminished and the business suffered as a result.
 23 By the time Mr. Dankert retired in January 2019 at the end of his consulting
 24 agreement, customer quotations were taking weeks instead of days and product
 25 deliveries were late for almost every customer, sometimes by many months. Mr.
 26 Dankert was also receiving calls from customers asking for help, but there was
 27 nothing he could do.
 28 ///
                                                 4
                                           COMPLAINT
Case 8:19-cv-01423-DOC-JDE Document 1 Filed 07/24/19 Page 5 of 10 Page ID #:5




  1        The Asset Purchase Agreement and Escrow Agreement
  2        13.    In connection with the asset purchase by Littelfuse, the parties executed
  3 an Asset Purchase Agreement (the “APA”). The APA provided that $5,000,000 of
  4 the purchase price would be deposited in an escrow account and distributed
  5 according to the terms of an Escrow Agreement to be executed upon the closing of
  6 the transaction and attached as Exhibit A to the APA.
  7        14.    Pursuant to Section 2.05 of the APA:
  8               The Purchase Price shall be paid as follows:
  9               (a) The purchase price less the Escrow Amount shall be paid
                  by wire transfer of immediately available funds to an account
 10               designated in writing by Seller to Buyer no later than two
                  Business Days prior to the Closing Date; and
 11
                  (b) The Escrow Amount shall be deposited by wire transfer
 12               of immediately available funds into an account designated by
                  the Escrow Agent and shall be held and distributed in
 13               accordance with the terms of the Escrow Agreement to satisfy
                  (i) any adjustments to the Purchase Price in favor of Buyer
 14               pursuant to Section 2.06(a); and (ii) any and all claims made by
                  Buyer or any other Buyer Indemnitee against Seller pursuant to
 15               Article VII.
 16        15.    The parties selected BOA’s office in Chicago, Illinois as the escrow
 17 agent to hold the $5,000,000 escrowed funds (the “Escrow Fund”). The Escrow
 18 Fund was deposited with BOA on or about July 6, 2017.
 19        16.    Under Section 7.04(c) of the APA and Section 3.5 of the Escrow
 20 Agreement, Plaintiff and Littelfuse agreed that, “the Escrow Fund may be held in
 21 escrow until July 6, 2019 (‘Escrow Release Date’), subject to” the “resolution of
 22 Claims” as provided in Section 3 of the Escrow Agreement.
 23        17.    Under Section 3.2 of the Escrow Agreement, to assert a claim to any
 24 portion of the Escrow Fund, Littelfuse was required to “give notice (a ‘Notice’) to
 25 the Seller and the Escrow Agent specifying in reasonable detail the nature and dollar
 26 amount of any claim it or another indemnitee may have under Section 7.02
 27 (Indemnification by Seller) of the Purchase Agreement (each a ‘Claim’).” Section
 28 3.2 gave Plaintiff the opportunity to dispute any claim within 30 days of receipt.
                                                5
                                          COMPLAINT
Case 8:19-cv-01423-DOC-JDE Document 1 Filed 07/24/19 Page 6 of 10 Page ID #:6




  1         18.    Prior to the Escrow Release Date, no “Claims” had been made by
  2 Littelfuse under Section 7.02 of the APA.
  3         19.    Insofar as the Escrow Release Date had come and gone with no Claims
  4 from Littelfuse, on July 8, 2019, Plaintiff forwarded to Littelfuse and BOA a signed
  5 Disbursement Request pursuant to section 3.1 of the Escrow Agreement. On that
  6 same date, Plaintiff received a call from BOA’s escrow agent indicating that the
  7 paperwork necessary to release the now $5,004,761.36 Escrow Fund to Plaintiff was
  8 prepared and that it was only waiting for Littelfuse’s signature authorizing the
  9 disbursement to Plaintiff.
 10         20.    Also on July 8, 2019, after receiving the call from the BOA escrow
 11 agent, Plaintiff sent an email to Littelfuse inquiring as to the timing on its execution
 12 of the Disbursement Request. In response, Littelfuse indicated that it was
 13 “investigating potential claims” and that, “[a]s a result, Littelfuse is not in a position
 14 at this time to release the remainder of the escrow funds presently held.”
 15         21.    On July 16, 2019, through its counsel, Plaintiff again formally
 16 demanded that Littelfuse authorize the release of the Escrow Fund. As of the filing
 17 of this Complaint, Littelfuse has not responded.
 18         22.    BOA is currently the depository for the Escrow Fund. It holds the
 19 Escrow Fund, which is the subject matter of this action, in a possessory capacity as
 20 to which there is no dispute. BOA is named as a nominal defendant in this action
 21 purely as a means of facilitating collection of the Escrow Fund, and not due to any
 22 act or omission on BOA’s part. The following claims and prayer for relief are
 23 therefore not directed at BOA.
 24                              FIRST CAUSE OF ACTION
 25                                   (Breach of Contract)
 26         23.    Plaintiff refers and incorporates by reference the allegations of
 27 paragraph 1 through 22 as though set forth fully herein.
 28 ///
                                                  6
                                            COMPLAINT
Case 8:19-cv-01423-DOC-JDE Document 1 Filed 07/24/19 Page 7 of 10 Page ID #:7




  1        24.    The APA and the accompanying Escrow Agreement attached as
  2 Exhibit A to the APA (collectively the “Agreements”) are valid and binding
  3 contracts.
  4        25.    Under the Agreements, Littelfuse was required to authorize the
  5 distribution of the Escrow Fund to Plaintiff on July 6, 2019.
  6        26.    On or about July 8, 2019, Littelfuse breached the Agreements by failing
  7 and refusing to authorize BOA to release the $5,004,761.36 Escrow Fund to
  8 Plaintiff.
  9        27.    Plaintiff has performed all of the obligations required of it under the
 10 Agreements.
 11        28.    As a direct and proximate result of Littelfuse’s breach of the
 12 Agreements, Plaintiff has suffered damages of $5,004,761.36, plus prejudgment
 13 interest on such amount from July 7, 2019 to the date of entry of judgment pursuant
 14 to California Civil Code Section 3289.
 15        29.    Plaintiff is alternatively entitled to a Court Order commanding
 16 Littelfuse to specifically perform its obligation and execute all paperwork required
 17 by BOA to release the Escrow Fund to Plaintiff.
 18                           SECOND CAUSE OF ACTION
 19                             (Contractual Indemnification)
 20        30.    Plaintiff refers and incorporates by reference the allegations of
 21 paragraph 1 through 29 as though set forth fully herein.
 22        31.    Section 7.02(b) of the APA requires Littelfuse to indemnify Plaintiff
 23 and “pay and reimburse” Plaintiff for any and all “Losses” incurred or sustained
 24 with respect to “any breach or non-fulfillment of any covenant, agreement or
 25 obligation to be performed by Seller pursuant to this Agreement, the other
 26 Transaction Documents to which it is a party, or any certificate or instrument
 27 delivered by or on behalf of Seller or the Shareholders pursuant to this Agreement.”
 28 ///
                                                7
                                          COMPLAINT
Case 8:19-cv-01423-DOC-JDE Document 1 Filed 07/24/19 Page 8 of 10 Page ID #:8




  1         32.   The foregoing “indemnification” provision is not limited to third-party
  2 claims, which are instead addressed in section 7.02(d).
  3         33.   Under the APA, “Losses” are defined broadly to include “costs or
  4 expenses of whatever kind, including reasonable attorney’s fees and the cost of
  5 enforcing any right to indemnification hereunder…”
  6         34.   As a result of Littelfuse’s failure and refusal to authorize the
  7 disbursement of the Escrow Fund to Plaintiff, it has been necessary for Plaintiff to
  8 retain legal counsel to file and prosecute this action. Pursuant to the APA, Littelfuse
  9 is required to pay and reimburse Plaintiff for its attorney’s fees and costs reasonably
 10 incurred in prosecuting this action in an amount to be determined at the time of trial.
 11                             THIRD CAUSE OF ACTION
 12                                   (Declaratory Relief)
 13         35.   Plaintiff refers and incorporates by reference the allegations of
 14 paragraph 1 through 34 as though set forth fully herein.
 15         36.   There exists an actual, present and justiciable controversy between
 16 Plaintiff and Littelfuse with respect to their rights, duties, and obligations under the
 17 terms of the Agreements.
 18         37.   Plaintiff contends that, under the terms of the Agreements, Littelfuse is
 19 required to authorize BOA to disburse the entire Escrow Fund to Plaintiff. Plaintiff
 20 further contends that the deadline for Littelfuse to assert “Claims” to any portion of
 21 the Escrow Fund has passed and, therefore, the Escrow Fund is no longer available
 22 to satisfy any Claims Littelfuse believes it may have against Plaintiff.
 23         38.   Plaintiff is informed and believes that Littelfuse contends that it is not
 24 required to authorize the disbursement of the Escrow Fund to Plaintiff.
 25         39.   A judicial declaration is necessary and appropriate to determine the
 26 parties’ respective rights, duties and obligations under the Agreements and to advise
 27 the escrow holder, BOA, with respect to the disbursement of the Escrow Fund.
 28 ///
                                                 8
                                           COMPLAINT
Case 8:19-cv-01423-DOC-JDE Document 1 Filed 07/24/19 Page 9 of 10 Page ID #:9




  1                                PRAYER FOR RELIEF
  2        WHEREFORE, Plaintiff prays for judgment on its Complaint against
  3 Littelfuse as follows:
  4        1.     For an award of damages an amount not less than $5,004,761.36;
  5        2.     Alternatively, for a Court Order compelling Littelfuse to specifically
  6 perform its obligations under the APA and related Escrow Agreement by
  7 authorizing the release of the Escrow Fund to Plaintiff;
  8        3.     For the recovery of Plaintiff’s reasonable attorney’s fees and costs of
  9 suit incurred herein pursuant to paragraph 7.02 of the APA in an amount to be
 10 determined at the time of trial;
 11        4.     For a judicial declaration that Plaintiff is entitled to the full Escrow
 12 Fund and that Littelfuse is required to immediately authorize BOA to disburse the
 13 entire Escrow Fund to Plaintiff. In the alternative, for a Court Order authorizing
 14 nominal defendant BOA to disburse the entire Escrow Fund to Plaintiff;
 15        5.     For pre-judgment interest on $5,004,761.36 at the rate of 10% per
 16 annum from July 7, 2019 through the date of entry of judgment pursuant to
 17 California Civil Code Section 3289;
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27 ///
 28 ///
                                                 9
                                           COMPLAINT
Case 8:19-cv-01423-DOC-JDE Document 1 Filed 07/24/19 Page 10 of 10 Page ID #:10




   1        6.     For post-judgment interest on the total amount of the Judgment from
   2 the date of Judgment until paid in full; and
   3        7.     For such other and further relief as the Court may deem just and proper.
   4
   5        DATED this 24th day of July 2019.
   6
                                          JULANDER, BROWN & BOLLARD
   7
   8
   9                                      By:
  10                                            Dirk O. Julander (Bar No. 132313)
                                                doj@jbblaw.com
  11                                            9110 Irvine Center Drive
  12                                            Irvine, California 92618
                                                Phone: (949) 477-2100
  13
  14                                            Attorney for Plaintiff RODAN
                                                INDUSTRIES, INC. f.k.a. U.S. SENSOR
  15
                                                CORP.
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                10
                                           COMPLAINT
